Exhibit 10
 
MERGER AGREEMENT
 
 
AMONG
 
 
NB MANUFACTURING, INC.,
 
 
NB MANUFACTURING SUBSIDIARY, LLC,
 
 
XHIBIT, LLC
 
 
AND
 
 
A CERTAIN DIRECTOR AND OFFICER OF NB
 
 


 
 
April 12, 2012

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

1. DEFINITIONS 1         2. BASIC TRANSACTION 5   2.1 The Merger 5   2.2 The
Closing 5   2.3  Actions at the Closing 6   2.4 Effect of Merger 6   2.5 Closing
of Transfer Records 7         3. REPRESENTATIONS AND WARRANTIES OF THE TARGET 7
  3.1 Organization, Qualification, and Corporate Power 7   3.2 Capitalization;
Subsidiaries 7   3.3 Authorization of Transaction 7   3.4 Noncontravention 8  
3.5 Financial Statements 8   3.6 Books And Records 8   3.7 Title To Properties;
Encumbrances 8   3.8 Condition And Sufficiency Of Assets 8   3.9 No Undisclosed
Liabilities 9   3.10 Taxes 9   3.11 Compliance With Legal Requirements;
Governmental Authorizations 9   3.12 Legal Proceedings; Orders 10   3.13
Contracts; No Defaults 10   3.14 Insurance 12   3.15 Environmental Matters 13  
3.16 Employees 13   3.17 Labor Relations; Compliance 13   3.18 Intellectual
Property 13   3.19 Certain Payments 15   3.20 Relationships With Related Persons
15   3.21 Brokers' Fees 16   3.22 Tax Treatment 16   3.23 Disclosure 16        
4.
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE TRANSITORY SUBSIDIARY AND
THE BUYER OFFICER
16 
 
  4.1 Organization; Organizational Documents  16    4.2 No Brokers' Fees 16  
4.3 Buyer's Securities 16   4.4 Limited Business Conducted 17   4.5 Undisclosed
Liabilities 17   4.6 Authorization of Transaction 17   4.7 Disclosure 17   4.8
Filings with the SEC 17   4.9 Financial Statements 18   4.10 Books and Records
18   4.11 No Contravention 18   4.12 Reporting Company Status; FINRA Compliance
19   4.13 No Injunctions 19   4.14 Antitakeover Statutes and Rights Agreement;
Dissenters Rights 19   4.15 Absense of Certain Changes 19   4.16  Compliance
with Laws and Court Orders 19   4.17 Tax Treatment 19   4.18 Litigation 20  
4.19 Agreements, Contracts and Commitments 20   4.20 Taxes 20   4.21
Relationships With Related Persons 20   4.22 Disclosure 20

 
-i-

--------------------------------------------------------------------------------

 

5. COVENANTS 21   5.1 General  21   5.2 Notices and Consents 21   5.3 Regulatory
Matters and Approvals 21   5.4 Operation of Business 21   5.5 Full Access 22  
5.6 Notice of Developments 22   5.7 Exclusivity 22   5.8 Obligations of
Transitory Subsidiary 22         6. CONDITIONS TO OBLIGATION TO CLOSE 22   6.1
Conditions to Obligation of the Buyer and the Transitory Subsidiary 22   6.2
Conditions to Obligation of the Target  23         7. POST CLOSING OBLIGATIONS
24   7.1 SEC Filing on Form 8K  24   7.2 Indemnification 24   7.3 Indemnity
Procedure 24   7.4 Warranty of No Claims 25   7.5 Registration of Shares 25    
    8. TERMINATION 25   8.1 Termination of Agreement 25   8.2 Effect of
Termination 25         9. MISCELLANEOUS 25   9.1 Survival   25   9.2 Press
Releases and Public Announcements 25   9.3 No Third-Party Beneficiaries 26   9.4
Entire Agreement 26   9.5 Succession and Assignment 26   9.6 Counterparts 26  
9.7 Headings 26   9.8 Notices 26   9.9 Governing Law 27   9.10 Waiver of Jury
Trial 27   9.11 Amendments and Waivers 27   9.12 Severability 27   9.13 Expenses
27   9.14 Construction 27   9.15 Incorporation of Exhibits and Schedules 28  
9.16 Separate Counsel 27   9.17 Specific Performance 28

 
-ii-

--------------------------------------------------------------------------------

 
 
Exhibit A – Articles of Merger
Exhibit B – Form of Employment Agreement
Disclosure Schedule -- Exceptions to Representations and Warranties

 
-iii-

--------------------------------------------------------------------------------

 
 
MERGER AGREEMENT
 
This Merger Agreement (the "Agreement") is dated as of April 12, 2012, by and
among NB Manufacturing, Inc., a Nevada corporation (the "Buyer"), NB
Manufacturing Subsidiary, LLC, a Nevada limited liability company that is a
wholly-owned Subsidiary of the Buyer (the "Transitory Subsidiary"), XHIBIT, LLC,
a Nevada limited liability company (the "Target"), and Derold L. Kelley, an
officer and director of the Buyer (the "Buyer Officer").  The Buyer, the
Transitory Subsidiary, the Target and the Buyer Officer are referred to
collectively herein as the "Parties." The Buyer Officer is a Party solely for
the limited purposes expressly stated in this Agreement.
 
A.           Target is presently engaged, through its subsidiaries, SpyFire
Interactive, LLC and Stacked Digital, LLC (the “Target Subsidiaries”), in the
business of internet marketing and internet publishing.
 
B.           Buyer is a company registered under the Securities Exchange Act,
reporting as a "shell company" without any significant ongoing business
operations, whose Board of Directors has determined it to be in the best
interests of its shareholders to acquire Target as it has operations which Buyer
believes could be financed by a private offering of securities and subsequently
by the public markets.
 
C.           Target needs financing to meet its business objectives and Target's
management believes the needed financing may become more readily available
following the merger due to the anticipated increase in liquidity of the
combined companies.
 
D.           Transitory Subsidiary has been formed to merge with and into the
Target.  The merger and the Offering are intended by the Target to qualify as a
non-taxable contribution of Target's assets and liabilities to Buyer in exchange
for stock of Buyer pursuant to Section 351 of the Internal Revenue Code of 1986,
as amended ("Code"), with the exception of any gain recognition by Target under
Section 357(c) of the Code attributable to Target liabilities assumed by Buyer
in excess of the adjusted basis of the Target assets transferred to Buyer.
 
Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:
 
1.  
DEFINITIONS

 
"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
 
"Articles of Merger" has the meaning set forth in Section 2.3 below.
 
"Business Employee" means all individuals (including common law employees,
independent contractors and individual consultants), as of the date hereof, who
are employed or engaged by Target or any of its Affiliates in connection with
Target's business, together with individuals who are hired in respect of
Target's business after the date hereof through the Closing Date.
 
"Buyer" has the meaning set forth in the preface above.
 
"Buyer Options" means any options to purchase Common or Preferred Stock issued
by Buyer.
 
"Buyer Preferred Shares" means any shares of Preferred Stock, par value $0.0001
per share, issued by Buyer.
 
"Buyer Securities" means all Buyer Options, Buyer Shares, Buyer Preferred Shares
and Buyer Warrants.
 
"Buyer Shares" means any shares of Common Stock, par value $0.0001 per share,
issued by Buyer.
 
"Buyer Warrants" means any warrants or other rights to purchase Common or
Preferred Stock issued by the Buyer.
 
"Closing" has the meaning set forth in Section 2.2 below.
 
"Closing Date" has the meaning set forth in Section 2.2 below.
 
"Confidential Information" means any information concerning the businesses and
affairs of the Target that is not already generally available to the public.
 
 
-1-

--------------------------------------------------------------------------------

 
 
"Consent" means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).
 
"Contract" means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.
 
"Derivative Securities" shall mean those securities as defined in Section 3.2
below.
 
"Disclosure Schedule" has the meaning set forth in Section 3 below.
 
"Effective Time" has the meaning set forth in Section 2.4(a) below.
 
"Encumbrance" means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
 
"ERISA" means the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.
 
"Exploitation" means ownership, sale, offer for sale, marketing, promotion,
manufacture, importation, exportation, license, lease, disposition,
distribution, transfer, assignment, practice and other use.  "Exploit" and
"Exploited" have correlative meanings.
 
"Former Business Employee" means all individuals (including common law
employees, independent contractors and individual consultants and whether
full-time or part-time) who at any time prior to the date hereof have been, but
are no longer as of the date hereof, a Business Employee.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time.
 
"Governmental Authorization" means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.
 
"Governmental Body" means any:
 
(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;
 
(b) federal, state, local, municipal, foreign, or other government;
 
(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);
 
(d) multi-national organization or body; or
 
(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.
 
"Intellectual Property" means all of the rights arising from or in respect of
the following, whether protected, created or arising under the laws of the
United States or any foreign jurisdiction:  (i) patents, inventions (whether
patentable or unpatentable and whether or not reduced to practice), invention
disclosures, developments, patent applications, any reissues, reexaminations,
divisionals, continuations, continuations-in-part and extensions thereof
(collectively, "Patents"), (ii) trademarks, service marks, trade names (whether
registered or unregistered), service names, industrial designs, brand names,
brand marks, trade dress rights, Internet domain names, URLs, identifying
symbols, logos, emblems, signs or insignia, including all goodwill associated
with such marks, designs, names, logos or symbols (collectively, "Marks"), (iii)
copyrights, works of authorship, moral rights, mask work rights and
registrations and applications therefore (collectively, "Copyright Interests"),
(iv) proprietary, confidential or non-public processes, designs, drawings,
specifications, technology, formulae, databases, algorithms, models, methods,
research and development, know-how, manufacturing and production processes and
techniques, inventions, improvements, discoveries, concepts, ideas, trade
secrets, technical data and other proprietary non-public information
(collectively, "Trade Secrets"), (v) all other intellectual property and
proprietary rights and rights of a similar nature, and (vi) all applications,
registrations, permits, filings and licenses related to any of the foregoing
clauses (i) – (v) above.
 
 
-2-

--------------------------------------------------------------------------------

 


"Knowledge" means an individual shall be deemed to have "Knowledge" of a
particular fact or other matter if (i) such individual is actually aware of such
fact or other matter, or (ii) a prudent individual could be expected to discover
or otherwise become aware of such fact or other matter in the course of
conducting a reasonably comprehensive investigation concerning the existence of
such fact or other matter. A Person (other than an individual) will be deemed to
have "Knowledge" of a particular fact or other matter if any individual who is
presently serving as a director, officer, manager, partner, executor, or trustee
of such Person (or in any similar capacity) has, or at any time within the last
six years had, Knowledge of such fact or other matter provided that the loyalty
and diligence of such director, officer, manager, partner, executor or trustee
was at the time and under the circumstances Knowledge was acquired, steadfast
and undiminished.
 
"Legal Requirement" means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
"Merger" has the meaning set forth in Section 2.1 below.
 
"Merger Consideration" has the meaning set forth in Section 2.4(e) below.
 
"Most Recent Fiscal Year End" has the meaning set forth in Section 4.9 below.
 
"Nevada Business Corporation Act" means the Business Corporation Act of the
State of Nevada, as amended.
 
"Nevada Limited Liability Company Act" means the Limited Liability Company Act
of the State of Nevada, as amended.
 
"Order" means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
 
"Ordinary Course of Business" means an action taken by a Person will be deemed
to have been taken in the "Ordinary Course of Business" only if:
 
(a)  such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
 
(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority);
and
 
(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.
 
"Organizational Documents" shall mean (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) the operating agreement and the certificate of formation or
articles of organization of a limited liability company; (e) any charter or
similar document adopted or filed in connection with the creation, formation, or
organization of a Person; and (f) any amendment to any of the foregoing.
 
"Party" has the meaning set forth in the preface above.
 
"Person" means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).
 
"Proceeding" means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body, or arbitrator.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Related Person" means, with respect to a particular individual:
 
(a) each other member of such individual's Family;
 
(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual's Family;
 
(c) any Person in which such individual or members of such individual's Family
hold (individually or in the aggregate) a Material Interest; and
 
(d) any Person with respect to which such individual or one or more members of
such individual's Family serves as a director, officer, partner, manager,
executor, or trustee (or in a similar capacity).
 
With respect to a specified Person other than an individual:
 
(a) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;
 
(b) any Person that holds a Material Interest in such specified Person;
 
(c) each Person that serves as a director, officer, partner, manage, executor,
or trustee of such specified Person (or in a similar capacity);
 
(d) any Person in which such specified Person holds a Material Interest;
 
(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and
 
(f) any Related Person of any individual described in clause (b) or (c).
 
For purposes of this definition, (a) the "Family" of an individual includes (i)
the individual, (ii) the individual's spouse, (iii) any other natural person who
is related to the individual or the individual's spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) "Material Interest" means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of voting
securities or other voting interests representing at least 5% of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least 5% of the outstanding equity securities or equity
interests in a Person.
 
"Requisite Member Approval" means the affirmative vote of the holders of fifty
and one-tenth percent (50.1%) of the Target Units.
 
"SEC" means the Securities and Exchange Commission.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Security Interest" means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic's, materialman's, and similar
liens, (b) liens for taxes not yet due and payable or for taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
 
"Software" means any and all (i) computer programs and applications, including
any and all software implementations of algorithms, models and methodologies,
whether in source code or object code, (ii) databases, data compilations and
collections, and technical data, including any and all data and collections of
data in digital form, whether machine readable or otherwise, (iii) descriptions,
designs, architecture, flow-charts and other work product used to design, plan,
organize and develop any of the foregoing, and (iv) all documentation, including
user manuals and training materials, functional and technical specifications and
requirements documents, relating to any of the foregoing (the "Documentation").
 
"Subsidiary" means any corporation or other entity with respect to which a
specified Person (or a Subsidiary thereof) owns a majority of the common stock
(or equivalent equity) or has the power to vote or direct the voting of
sufficient securities to elect a majority of the directors (or equivalent
management).
 
 
-4-

--------------------------------------------------------------------------------

 
        “Surviving Company" has the meaning set forth in Section 2.1 below.
 
"Target" has the meaning set forth in the preface above.
 
"Target Intellectual Property" includes:
 
(a) the websites listed on Schedule 3.18 and the related Internet domain names
and any other websites and domain names used in or held for use in the operation
of the Target's business and all rights related to such websites and domain
names (the "Domain Names"), including those identified on Schedule 3.18;
 
(b) all Patents owned or claimed by Target or used in or for the operation of
the Target's business, including those identified on Schedule 3.18;
 
(c) all Marks owned or claimed by Target or its Affiliates used in or for the
operation of the Target's business, including those identified on Schedule 3.18;
 
(d)  all technology and Software necessary and sufficient for the operation of
the Target's business, including all technology and Software identified on
Schedule 3.18; and
 
(e) all Trade Secrets, Copyright Interests, and other Intellectual Property
owned or claimed by Target used in or for the operation of the Target's
business.
 
"Target Member" means any Person who or which holds any Target Units.
 
"Target Options" means any options to purchase units issued by Target.
 
"Target Securities" means all Target Options, Target Units and Target Warrants.
 
"Target Securityholder" means any Person who or which holds any Target
Securities.
 
"Target Unit" means any unit of the Target.
 
"Target Warrants" means any warrants or other rights to purchase units issued by
Target.
 
"Tax Return" means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any tax.
 
"Third Party Intellectual Property" means all Intellectual Property used by
Target that is owned by or licensed from a Person other than Target.
 
"Threatened" means that a claim, Proceeding, dispute, action, or other matter
will be deemed to have been "Threatened" if any demand or statement has been
made (orally or in writing) or any notice has been given (orally or in writing),
or if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.
 
"Transitory Subsidiary" has the meaning set forth in the preface above.
 
"Unaudited Statements" has the meaning set forth in Section 3.5 below.
 
2.  
BASIC TRANSACTION

 
2.1 The Merger.
 
On and subject to the terms and conditions of this Agreement, the Transitory
Subsidiary will merge with and into the Target (the "Merger") at the Effective
Time. The Target shall be the company surviving the Merger (the "Surviving
Company") and shall be a wholly-owned subsidiary of Buyer.
 
2.2 The Closing.
 
The closing of the transactions contemplated by this Agreement (the "Closing")
shall take place at the offices of Keller Rohrback, PLC in Phoenix, Arizona,
commencing at 10:00 a.m. local time on the second business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such other date as the Parties may mutually determine (the "Closing Date").
 
-5-

--------------------------------------------------------------------------------

 
 
2.3 Actions at the Closing.
 
At the Closing, (i) the Target will deliver to the Buyer and the Transitory
Subsidiary the various certificates, instruments, and documents referred to in
Section 6.1 below, (ii) the Buyer and the Transitory Subsidiary will deliver to
the Target the various certificates, instruments, and documents referred to in
Section 6.2 below, (iii) the Target and the Transitory Subsidiary will file with
the Secretary of State of the State of Nevada Articles of Merger in the form to
be attached hereto as Exhibit A (the "Articles of Merger"), and (iv) the Buyer
will cause the Buyer Securities to be issued in exchange for the Target
Securities in the manner provided in the Articles of Merger.
 
2.4 Effect of Merger.
 
(a) General.  The Merger shall become effective at the time (the "Effective
Time") that the Target and the Transitory Subsidiary file the Articles of Merger
with the Secretary of State of the State of Nevada.  The Merger shall have the
effects set forth in Nevada Limited Liability Company Act. The Surviving Company
may, at any time after the Effective Time, take any action (including executing
and delivering any document) in the name and on behalf of either the Target or
the Transitory Subsidiary in order to carry out and effectuate the transactions
contemplated by this Agreement.
 
(b) Articles of Organization.  Unless otherwise determined by Buyer prior to the
Effective Time, the Articles of Organization of the Target shall be the Articles
of Organization of the Surviving Company until thereafter amended as provided by
law and such Articles of Organization.
 
(c) Operating Agreement.  The Operating Agreement of the Target (which prior to
closing shall be subject to amendment to comply with certain provisions of the
Code), as in effect immediately prior to the Effective Time, shall be the
Operating Agreement of the Surviving Company until thereafter amended.
 
(d) Directors and Officers.  All of the officers of the Target shall become
officers of the Surviving Company at and as of the Effective Time (retaining
their respective positions and terms of office and as determined by Target).  At
the Effective Time, all of the directors and officers of the Buyer shall resign
and the sole directors of the Buyer following the Merger shall be Chris
Richarde, Michael J. Schifsky, and a director to-be-named at the Closing, and
the officers of the Buyer shall be Chris Richarde, CEO, and Michael J. Schifsky,
CFO. Any of the proposed directors and officers may be substituted with other
individuals prior to the Effective Time with the approval of Target and Buyer,
such approval not to be unreasonably withheld.
 
(e) Conversion of Target Securities.  At and as of the Effective Time, each
Target Security shall be converted into the right to receive Buyer Securities as
set forth in the Articles of Merger to be attached hereto as Exhibit A (the
"Merger Consideration").  No Target Security shall be deemed to be outstanding
or to have any rights other than those set forth above in this Section 2.4 after
the Effective Time.
 
(f) Conversion of Equity of the Transitory Subsidiary.  At and as of the
Effective Time, each membership interest of the Transitory Subsidiary shall be
converted into one Unit of the Surviving Company as set forth in the Articles of
Merger to be attached hereto as Exhibit A. Each certificate of Transitory
Subsidiary evidencing ownership of any such membership interests shall continue
to evidence ownership of such units of the Surviving Company.
 
(g) No Further Rights in Target Securities.  The Merger Consideration issued and
paid upon conversion of the Target Securities in accordance with the terms
hereof shall be deemed to have been issued and paid in full satisfaction of all
rights pertaining to such Target Securities.
 
(h) Adjustments to Merger Consideration. The Merger Consideration shall be
adjusted to reflect appropriately the effect of any stock split, reverse stock
split, stock dividend (including any dividend or distribution of securities
convertible into Buyer Securities or Target Securities), extraordinary cash
dividends, reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Buyer Securities or
Target Securities occurring on or after the date hereof and prior to the
Effective Time.
 
(i) Withholding Rights.   The Surviving Company and Buyer shall each be entitled
to deduct and withhold from the consideration otherwise payable pursuant to this
Agreement to any holder of Target Securities such amounts as it is required to
deduct and withhold with respect to the making of such payment under the Code,
or any provision of state, local or foreign tax law.  To the extent that amounts
are so withheld by the Surviving Company or Buyer, as the case may be, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the holder of the Target Securities in respect of which such
deduction and withholding was made by the Surviving Company or Buyer, as the
case may be.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(j) Lost Certificates. If any certificates evidencing Target Securities (each, a
"Certificate") shall have been lost, stolen or destroyed, upon the making of an
affidavit of that fact by the person claiming such Certificate to be lost,
stolen or destroyed and, if required by the Surviving Company, the posting by
such person of a bond, in such reasonable amount as the Surviving Company may
direct, as indemnity against any claim that may be made against it with respect
to such Certificate, Buyer will issue in exchange for such lost, stolen or
destroyed Certificate the Merger Consideration to which the holders thereof are
entitled pursuant to Section 2.4(e).
 
(k) No Appraisal Rights.  In accordance with the Nevada Limited Liability
Company Act and the Target's Operating Agreement, no appraisal rights shall be
available to holders of Target Units in connection with the Merger.
 
2.5 Closing of Transfer Records.
 
After the close of business on the Closing Date, transfers of Target Securities
outstanding prior to the Effective Time shall not be made on the transfer books
of the Surviving Company.
 
3.  
REPRESENTATIONS AND WARRANTIES OF THE TARGET

 
The Target represents and warrants to Buyer and the Transitory Subsidiary that
the statements contained in this Section 3 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 3), except as set forth in the
Disclosure Schedule accompanying this Agreement and initialed by the Parties
(the "Disclosure Schedule").  The Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this Section 3.
 
3.1 Organization, Qualification, and Corporate Power.
 
Target is a limited liability company duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its formation.  Target is
duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required except where the lack of
such qualification would not have a material adverse effect on the financial
condition of the Target taken as a whole or on the ability of the Parties to
consummate the transactions contemplated by this Agreement.  Target has full
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.
 
3.2 Capitalization; Subsidiaries.
 
The entire equity issued and outstanding of the Target consists of 21,905,000
Target Units.  All of the issued and outstanding Target Units have been duly
authorized and are validly issued, fully paid, and nonassessable, free and clear
of all Encumbrances except those set forth in the Operating Agreement of
Target.  Other than as set forth in Schedule 3.2 which shall be updated through
the date of the Closing for future issuance of Target Options, if any, there are
no outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require the Target to issue, sell, or otherwise cause to become
outstanding any of its equity (collectively, "Derivative Securities"). Other
than as set forth in Schedule 3.2, there will be at the Closing no outstanding
or authorized stock appreciation, phantom stock, profit participation, or
similar rights with respect to the Target. Schedule 3.2 contains a complete list
of the holders of and the date of issuance of the Target Units and the
Derivative Securities and the number of securities held by each.  None of the
Target Units or Derivative Securities was issued in violation of the Securities
Act or any other Legal Requirement.  Other than as set forth in Schedule 3.2, no
registration rights have been given to any holder of Target Units or Derivative
Securities. The Target has no Subsidiaries except as described on Schedule
3.2.  Except as set forth on Schedule 3.2, the Target does not have any Contract
to acquire any equity securities or other securities of any Person or any direct
or indirect equity or ownership interest in any other business.
 
3.3 Authorization of Transaction.
 
The Target has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder and has received the Requisite Member Approval concurrent with
execution of this Agreement. This Agreement constitutes the valid and legally
binding obligation of the Target, enforceable in accordance with its terms and
conditions.
 
 
-7-

--------------------------------------------------------------------------------

 

3.4 Noncontravention.
 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will, directly or indirectly, (i)
violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Target is subject or any provision of the
Organizational Documents of Target or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Target is a party or by which it is bound or to which any of its assets
is subject (or result in the imposition of any Security Interest upon any of its
assets) or (iii) cause Target to become subject to, or to become liable for the
payment of, any tax (other than taxes related to conversion from Subchapter S
corporation to a Subchapter C corporation), or (iv) cause any of the assets
owned by Target to be reassessed or revalued by any taxing authority or other
Governmental Body. Other than in connection with the Nevada Limited Liability
Company Act, the Securities Exchange Act, the Securities Act, and the state
securities laws, Target does not need to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement.  Except as set forth in Schedule 3.4, Target
will not be required to give any notice to or obtain any Consent from any Person
in connection with the execution and delivery of this Agreement or the
consummation or performance of any of the transactions contemplated herein.
 
3.5 Financial Statements.
 
Buyer has received audited financial statements of SpyFire Interactive, LLC and
Stacked Digital, LLC as of December 31, 2010 and unaudited, internally prepared
financial statements of Target as of December 31, 2011 (the "Unaudited
Statements"). Such audited financial statements and notes do and shall fairly
present the financial condition and the results of operations, changes in
members' equity, and cash flow of the Target as at the respective dates of and
for the periods referred to in such financial statements, all in accordance with
GAAP.  The financial statements referred to in this Section 3.5 shall reflect
the consistent application of such accounting principles throughout the periods
involved.  No financial statements of any Person other than the Target and the
Target Subsidiaries are required by GAAP or said laws and rules to be included
in the consolidated financial statements of the Target or otherwise necessary to
cause such financial statements to fairly present the financial condition and
results of operations of the Target.
 
3.6 Books And Records.
 
The minute books of the Target contain accurate and complete records of all
meetings held of, and corporate action taken by, the members and Manager of the
Target, and no meeting of any such members or Manager has been held for which
minutes have not been prepared and are not contained in such minute books.  At
the Closing, all of those books and records will be in the possession of the
Target.
 
3.7 Title To Properties; Encumbrances.
 
Schedule 3.7 contains a complete and accurate list of all real property,
leaseholds, or other interests therein owned by Target.  The Target owns (with
good and marketable title in the case of real property, subject only to the
matters permitted by the following sentence) all the properties and assets
(whether real, personal, or mixed and whether tangible or intangible) that it
purports to own, including all of the properties and assets reflected in the
Unaudited Statements (except for assets held under capitalized leases disclosed
in Schedule 3.7 and personal property sold since the date of the Unaudited
Statements in the Ordinary Course of Business), and all of the properties and
assets purchased or otherwise acquired by the Target since the date of the
Unaudited Statements (except for personal property acquired and sold since the
date of the Unaudited Statements in the Ordinary Course of Business and
consistent with past practice).  All material properties and assets reflected in
the Unaudited Statements are free and clear of all Security Interests other than
as set forth in Schedule 3.7.
 
3.8 Condition And Sufficiency Of Assets.
 
The equipment of the Target is in good operating condition and repair, and is
adequate for the uses to which it is being put.  The equipment will be
sufficient for the continued conduct of the Target's business after the Closing
in substantially the same manner as conducted prior to the Closing.
 
 
-8-

--------------------------------------------------------------------------------

 

3.9 No Undisclosed Liabilities.
 
Except as set forth in Schedule 3.9, the Target has no liabilities or
obligations of any nature (whether known or unknown and whether absolute,
accrued, contingent, or otherwise) except for current liabilities incurred in
the Ordinary Course of Business.
 
3.10 Taxes.
 
(a) Except as set forth in Schedule 3.10, the Target has filed or caused to be
filed (on a timely basis since inception of the Target) all Tax Returns that are
or were required to be filed by or with respect to it, either separately or as a
member of a group of companies, pursuant to applicable Legal
Requirements.  Target has delivered to Buyer copies of all such Tax Returns
filed since inception of the Target.  The Target has paid all taxes that have
become due pursuant to those Tax Returns or otherwise, or pursuant to any
assessment received by Target, except such taxes, if any, as are listed in
Schedule 3.10 and are being contested in good faith and as to which adequate
reserves (determined in accordance with GAAP) have been provided in the
Unaudited Statements.
 
(b) The charges, accruals, and reserves with respect to Taxes on the books of
Target are adequate (determined in accordance with GAAP) and are at least equal
to Target's liability for Taxes.  All taxes that Target is or was required by
Legal Requirements to withhold or collect have been duly withheld or collected
and, to the extent required, have been paid to the proper Governmental Body or
other Person.
 
(c) All Tax Returns filed by (or that include on a consolidated basis) Target
are true, correct, and complete.  Pursuant to the terms of the Operating
Agreement of Target, as amended, Target may be required to pay its members
certain distributions for taxes after the date of this Agreement.
 
3.11 Compliance With Legal Requirements; Governmental Authorizations.
 
(a)  Except as set forth in Schedule 3.11:
 
(i) Target is, and at all times since inception has been, in full compliance
with each Legal Requirement that is or was applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets;
 
(ii) no event has occurred or circumstance exists that (with or without
notice  or lapse of time) (A) may constitute or result in a violation by Target
of, or a failure on the part of Target to comply with, any Legal Requirement, or
(B) may give rise to any obligation on the part of Target to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature; and
 
(iii) Target has not received, at any time since inception, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of,
or failure to comply with, any Legal Requirement, or (B) any actual, alleged,
possible, or potential obligation on the part of Target to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature.
 
(b) Schedule 3.11 contains a complete and accurate list of each Governmental
Authorization that is held by Target or that otherwise relates to the business
of, or to any of the assets owned or used by, Target.  Each Governmental
Authorization listed or required to be listed in Schedule 3.11 is valid and in
full force and effect.  Except as set forth in Schedule 3.11:
 
(i) Target is, and at all times since inception has been, in full compliance
with all of the terms and requirements of each Governmental Authorization
identified or required to be identified in Schedule 3.11;
 
(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Schedule 3.11, or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation, or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Schedule 3.11;
 
(iii) Target has not received, at any time since inception, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of or
failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and
 
 
-9-

--------------------------------------------------------------------------------

 
 
(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Schedule 3.11
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.
 
The Governmental Authorizations listed in Schedule 3.11 collectively constitute
all of the Governmental Authorizations necessary to permit Target to lawfully
conduct and operate its business in the manner it currently conducts and
operates such business and to permit the Target to own and use its assets in the
manner in which it currently owns and uses such assets.
 
3.12 Legal Proceedings; Orders.
 
(a) Except as set forth in Schedule 3.12, there is no pending Proceeding:
 
(i) that has been commenced by or against Target or that otherwise relates to or
may affect the business of, or any of the assets owned or used by, Target; or
 
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, the Merger.
 
(1)       No such Proceeding has been Threatened, and (2) no event has occurred
or circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.  Target has delivered to Buyer copies of
all pleadings, correspondence, and other documents relating to each Proceeding
listed in Schedule 3.12.  The Proceedings listed in Schedule 3.12 will not have
a material adverse effect on the business, operations, assets, condition, or
prospects of Target.
 
(b) Except as set forth in Schedule 3.12:
 
(i) there is no Order to which the Target, or any of the assets owned or used by
Target, is subject; and
 
(ii) no officer, member, Manager, agent, or employee of Target is subject to any
Order that prohibits such officer, member, Manager, agent, or employee from
engaging in or continuing any conduct, activity, or practice relating to the
business of Target.
 
(c) Except as set forth in Schedule 3.12:
 
(i) Target is, and at all times since inception has been, in full compliance
with all of the terms and requirements of each Order to which it, or any of the
assets owned or used by it, is or has been subject;
 
(ii) no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which Target, or any of the assets
owned or used by Target is subject; and
 
(iii) Target has not received, at any time since inception, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which Target, or
any of the assets owned or used by Target, is or has been subject.
 
3.13 Contracts; No Defaults.
 
(a) Schedule 3.13 contains a complete and accurate list of:
 
(i) each Contract that involves performance of services or delivery of goods or
materials by Target of an amount or value in excess of $10,000;
 
(ii) each Contract that involves performance of services or delivery of goods or
materials to Target of an amount or value in excess of $10,000;
 
(iii) each Contract that was not entered into in the Ordinary Course of Business
and that involves expenditures or receipts of Target in excess of $10,000;
 
 
-10-

--------------------------------------------------------------------------------

 

(iv) each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Contract affecting the ownership of,
leasing of, title to, use of, or any leasehold or other interest in, any real or
personal property (except personal property leases and installment and
conditional sales agreements having a value per item or aggregate payments of
less than $10,000 and with terms of less than one year);
 
(v) each licensing agreement or other Contract with respect to patents,
trademarks, copyrights, or other intellectual property, including agreements
with current or former employees, consultants, or contractors regarding the
appropriation or the non-disclosure of any of the Target Intellectual Property;
 
(vi) each collective bargaining agreement and other Contract to or with any
labor union or other employee representative of a group of employees;
 
(vii) each joint venture, partnership, and other Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by Target with any
other Person;
 
(viii) each Contract containing covenants that in any way purport to restrict
the business activity of Target or any Affiliate of Target or limit the freedom
of Target or any Affiliate of Target to engage in any line of business or to
compete with any Person;
 
(ix) each Contract providing for payments to or by any Person based on sales,
purchases, or profits, other than direct payments for goods;
 
(x) each power of attorney that is currently effective and outstanding;
 
(xi) each Contract entered into other than in the Ordinary Course of Business
that contains or provides for an express undertaking by Target to be responsible
for consequential damages;
 
(xii) each Contract for capital expenditures in excess of $10,000;
 
(xiii) each written warranty, guaranty, or other similar undertaking with
respect to contractual performance extended by Target other than in the Ordinary
Course of Business; and
 
(xiv) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.
 
Schedule 3.13 sets forth reasonably complete details concerning such Contracts,
including the parties to the Contracts and the amount of the remaining
commitment of the Target under the Contracts.
 
(b) Except as set forth in Schedule 3.13:
 
(i) no Manager, officer or member who holds in excess of five percent (5%) of
the equity of the Target (and no Related Person of the foregoing) has nor may it
acquire any rights under, any Contract that relates to the business of, or any
of the assets owned or used by, Target; and
 
(ii) other than agreements with Social Bounce, LLC, no Manager, officer, member,
agent, employee, consultant, or contractor of Target is bound by any Contract
that purports to limit the ability of such Manager, officer, member, agent,
employee, consultant, or contractor to (A) engage in or continue any conduct,
activity, or practice relating to the business of Target, or (B) assign to
Target or to any other Person any rights to any invention, improvement, or
discovery.
 
(c) Except as set forth in Schedule 3.13, each Contract identified or required
to be identified in Schedule 3.13 is in full force and effect and is valid and
enforceable in accordance with its terms.
 
(d) Except as set forth in Schedule 3.13:
 
(i) Target is, and at all times since inception has been, in full compliance
with all applicable terms and requirements of each Contract under which Target
has or had any obligation or liability or by which Target or any of the assets
owned or used by such Target is or was bound;
 
(ii) each other Person that has or had any obligation or liability under any
Contract under which Target has or had any rights is, and at all times since
inception has been, in full compliance with all applicable terms and
requirements of such Contract;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give Target or any other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Contract; and
 
(iv) Target has not given to or received from any other Person, at any time
since inception, any notice or other communication (whether oral or written)
regarding any actual, alleged, possible, or potential violation or breach of, or
default under, any Contract.
 
(e) There are no renegotiations of, attempts to renegotiate or outstanding
rights to renegotiate any material amounts paid or payable to Target under
current or completed Contracts with any Person and no such Person has made
written demand for such renegotiation.
 
3.14 Insurance.
 
(a) On or before Closing, Target will deliver to Buyer:
 
(i) true and complete copies of all policies of insurance to which Target is a
party or under which Target, or any Manager of Target, is or has been covered at
any time since inception;
 
(ii) true and complete copies of all pending applications for policies of
insurance; and
 
(iii) any statement by the auditor of Target's financial statements with regard
to the adequacy of such entity's coverage or of the reserves for claims.
 
(b) Schedule 3.14 describes:
 
(i) any self-insurance arrangement by or affecting Target, including any
reserves established thereunder;
 
(ii) any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by Target; and
 
(iii) all obligations of the Target to third parties with respect to insurance
(including such obligations under leases and service agreements) and identifies
the policy under which such coverage is provided.
 
(c) Except as set forth on Schedule 3.14:
 
(i) All policies to which Target is a party or that provide coverage to Target,
or any member, Manager or officer of Target:
 
(A)           shall be valid, outstanding, and enforceable;
 
(B)           shall be issued by an insurer that is financially sound and
reputable;
 
(C)           taken together, shall provide adequate insurance coverage for the
assets and the operations of the Target for all risks normally insured against
by a Person carrying on the same business or businesses as Target;
 
(D)           shall be sufficient for compliance with all Legal Requirements and
Contracts to which Target is a party or by which any of them is bound;
 
(E)           shall continue in full force and effect following the consummation
of the Merger; and
 
(F)           shall not provide for any retrospective premium adjustment or
other experience-based liability on the part of Target.
 
(ii) As of Closing, Target has not received (A) any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or (B) any
notice of cancellation or any other indication that any insurance policy is no
longer in full force or effect or will not be renewed or that the issuer of any
policy is not willing or able to perform its obligations thereunder.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(iii) The Target shall have paid all premiums due, and have otherwise performed
all of its respective obligations, under each policy to which Target is a party
or that provides coverage to Target or any member or officer thereof.
 
(iv) The Target shall give notice to the insurer of all claims that may be
insured thereby.
 
3.15 Environmental Matters.
 
Except as disclosed in Schedule 3.15, Target (i) is currently in compliance with
all applicable environmental laws, and has obtained all permits and other
authorizations needed to operate its facilities, (ii) has not violated any
applicable environmental law, (iii) is unaware of any present requirements of
any applicable environmental law which is due to be imposed upon it which will
increase its cost of complying with the environmental laws, (iv) all past
on-site generation, treatment, storage and disposal of waste, including
hazardous waste, by Target has been done in compliance with the currently
applicable environmental laws; and (v) all past off-site treatment, storage and
disposal of waste, including hazardous waste, generated by Target has been done
in compliance with the currently applicable environmental laws.  As used in this
Agreement, the terms (i) "Environmental Laws" include but are not limited to any
federal, state or local law, statute, charter or ordinance, and any rule,
regulation, binding interpretation, binding policy, permit, order, court order
or consent decree issued pursuant to any of the foregoing, which pertains to,
governs or otherwise regulates any of the following activities, and (ii)
"Waste," "Hazardous Substance," and "Hazardous Waste" include any substance
defined as such by any applicable environmental law.
 
3.16 Employees.
 
(a) Schedule 3.16 contains a complete and accurate list of the following
information for each employee of Target, including each employee on leave of
absence or layoff status: employer; name; job title; current compensation paid
or payable; vacation accrued; and service credited for purposes of vesting and
eligibility to participate under Target's pension, retirement, profit-sharing,
thrift-savings, deferred compensation, stock bonus, stock option, cash bonus,
employee stock ownership (including investment credit or payroll stock
ownership), severance pay, insurance, medical, welfare, or vacation plan,
employee pension benefit plan or employee welfare benefit plan, or any other
employee benefit plan.
 
(b) Other than agreements with Social Bounce, LLC, no employee or member of
Target is a party to, or is otherwise bound by, any agreement or arrangement,
including any confidentiality, noncompetition, or proprietary rights agreement,
between such employee or member and any other Person ("Proprietary Rights
Agreement") that in any way adversely affects or will affect (i) the performance
of his duties as an employee or member of the Target, or (ii) the ability of
Target to conduct its business, including any Proprietary Rights Agreement with
the Target by any such employee or member.
 
(c) Schedule 3.16 also contains a complete and accurate list of the following
information for each retired employee of the Target, or their dependents,
receiving benefits or scheduled to receive benefits in the future: name, pension
benefit, pension option election, retiree medical insurance coverage, retiree
life insurance coverage, and other benefits.
 
3.17  Labor Relations; Compliance.
 
Since inception, Target has not been and is not a party to any collective
bargaining or other labor Contract.  Target has complied in all respects with
all Legal Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing.  Target is not liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.
 
3.18    
Intellectual Property.

 
(a) Target either (i) owns exclusively throughout the world or (ii) is licensed
throughout the world pursuant to a valid and enforceable written agreement to
use and practice all Target Intellectual Property, in each case free and clear
of all Encumbrances, exclusive licenses to third parties, options, Orders,
arbitration awards or restrictions.  Target has the sole and exclusive right to
bring a claim or suit against a third party for infringement or misappropriation
of the Target Intellectual Property (other than Third Party Intellectual
Property) and an exclusive right to bring a claim or suit against a third party
for infringement or misappropriation of Third Party Intellectual Property
exclusively licensed by Target.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b) Target, neither in the operation nor development of its business (including
any products or services related to, Exploited, or used in any way for or in
connection with its business, or the utilization of Intellectual Property by
Target including any Target Intellectual Property and Third Party Intellectual
Property), has infringed, violated or misappropriated or is infringing,
violating or misappropriating the Intellectual Property of any third party, and
the Target Intellectual Property does not infringe, violate or misappropriate
the Intellectual Property of any third party.  No claim, demand, suit or action
relating to any such infringement, violation or misappropriation is pending, or
threatened, and there is no legitimate basis for any such claim, demand, suit or
action.  Except as set forth in Schedule 3.18(b), there are no royalties, fees
or other payments payable by Target to any Person by reason of the Exploitation
of any Intellectual Property by Target related to or in connection with the
operation of its business nor any restrictions on the Exploitation of Target
Intellectual Property.  There has never been and there is not currently any
unauthorized use, disclosure, infringement, violation or misappropriation of any
Intellectual Property rights of Target related to its business by any Person.
 
(c) Schedule 3.18(c) accurately identifies and describes all issued or
registered Intellectual Property and all applications and registrations
therefor, all material unregistered Marks, and all Software used by Target in
connection with its business, including, as applicable, the jurisdictions in
which each such item of Intellectual Property has been issued or registered or
in which any application for such issuance and registration has been
filed.  Target Intellectual Property and Third Party Intellectual Property
listed on Schedule 3.18(c) include all the Intellectual Property rights used,
held for use, or contemplated to be used by Target in its business as currently
conducted or proposed to be conducted and all Intellectual Property rights
necessary and sufficient to operate its business as currently conducted or
proposed to be conducted.
 
(d) Schedule 3.18(d) accurately identifies and describes each Contract pursuant
to which Target has granted to any third party any license, right or other
interest in any Target Intellectual Property.  Except as set forth on Schedule
3.18(d), Target has not granted to any third party any right to Exploit any
Target Intellectual Property.
 
(e) Target has complied with any and all terms and conditions under which the
Third Party Intellectual Property is licensed or sold to Target, and Target has
not received any written notice from any such third party asserting a breach of,
terminating or issuing a notice to terminate any such license.  Neither this
Agreement nor any of the transactions contemplated by it will result in a
termination (or a right to terminate) or other change in the rights of Target
with respect to any Third Party Intellectual Property.
 
(f) Target has taken all reasonable efforts to maintain the confidentiality of
and otherwise protect and enforce the Trade Secrets included in Target
Intellectual Property.  Except in the Ordinary Course of Business and only
pursuant to a written non-disclosure agreement that adequately protects the
proprietary interests of Target, no disclosure has been made by Target to a
third party of any Trade Secrets included in Target Intellectual Property. Each
employee, consultant and independent contractor of Target has entered into a
written non-disclosure and assignment agreement with Target that assigns to
Target all Intellectual Property developed or created by such employee,
consultant or independent contractor and includes reasonable confidentiality
restrictions with regards to the Trade Secrets of Target.
 
(g) All Target Intellectual Property owned by Target is valid, subsisting and
enforceable.  Target has not received any written notice of any opposition or
other claim, action or challenge to the validity, enforceability or ownership of
any Target Intellectual Property.
 
(h) To the Knowledge of Target, no third party who is licensing or otherwise
providing Third Party Intellectual Property to Target has received any written
notice of any opposition or other claim, action or challenge to the validity,
enforceability, or ownership of any such Third Party Intellectual Property.
 
(i) No Business Employee or Former Business Employee or any other Person
(including any employer of a current or former member or employee of or
consultant to Target) owns or has any proprietary, financial or other interest,
direct or indirect, in whole or in part, in any form of Target Intellectual
Property.
 
(j) Target Intellectual Property owned or purported to be owned by Target was
either (i) developed by employees of Target within the scope of their
employment; (ii) developed by independent contractors or consultants who have
validly assigned all their rights to Target pursuant to written agreements; or
(iii) otherwise acquired by Target from a third party, with such acquisition
resulting in exclusive ownership by Target.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(k) All Target Intellectual Property is fully transferable, alienable and
licensable by Target without restriction and without payment of any kind to any
third party.  Neither the execution, delivery, or performance of this Agreement
nor the consummation of the transactions contemplated hereby will result in any
impairment or loss of any Target Intellectual Property or rights thereunder.
 
(l) Schedule 3.18(l) accurately identifies and describes each item of open
source, free, shared or public library Software ("Open Source Software"),
including any version of any Software licensed pursuant to any GNU public
license, that is contained in, integrated with, distributed with, or used by
Target in the development of any products or services of Target related to its
business or otherwise used in its business as currently conducted or as proposed
to be conducted and identifies, for each such item, the license by which it is
bound and whether it has been modified.  No product or service of Target related
to its business contains, is derived from, is integrated or distributed with, or
is being developed using any Open Source Software that is licensed under terms
that (i) impose or could impose a requirement or condition that any such product
or service or part thereof (A) be disclosed or distributed in source code form,
(B) be licensed for the purpose of making modifications or derivative works, or
(C) be redistributable at no charge, or (ii) otherwise impose or could impose
any other material limitation, restriction, or condition on the right or ability
of Target or any of its Affiliates to use or distribute any such product or
service.
 
(m) The Software included in Target Intellectual Property does not, to the
Knowledge of Target, contain any program routine, device, or other undisclosed
feature, including a time bomb, virus, software lock, drop-dead device,
malicious logic, worm, trojan horse, bug, error, defect or trap door, that is
capable of deleting, disabling, deactivating, interfering with, or otherwise
harming such Software, or Target's hardware, data, or computer programs or
codes, or that is capable of providing access or producing modifications not
authorized by Target (collectively, "Disabling Procedures").  Such
representation and warranty applies regardless of whether such Disabling
Procedures are authorized by Target to be included in the Software.  Target
endeavors to prevent the introduction of Disabling Procedures into its products
and services from Software licensed from third parties using the procedures
specified in Schedule 3.18(m).
 
(n) Schedule 3.18(n) sets forth Target's current (as of the date hereof) list of
known material bugs maintained by its development or quality control groups with
respect to its products and services.
 
(o) To the Knowledge of Target, there have been no material unauthorized
intrusions or breaches of the security of information technology systems with
respect to its business.
 
(p) Target has made or will make, as applicable, reasonable efforts to ensure
that the Documentation is accurate, complete and sufficiently detailed to enable
a competent computer programmer properly trained in the applicable programming
disciplines to (i) integrate the Software included in the Target Intellectual
Property with other applications and (ii) make modifications, without any
significant further recourse to Target or the Intellectual Property Rights of
any third party.
 
3.19   
Certain Payments.

 
Since inception, neither Target nor any member, Manager, officer, agent, or
employee of Target, or other Person associated with or acting for or on behalf
of Target, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of Target or any
Affiliate of Target, or (iv) in violation of any Legal Requirement, (b)
established or maintained any fund or asset that has not been recorded in the
books and records of the Target.
 
3.20 Relationships With Related Persons.
 
Except as set forth in Schedule 3.20, no Related Person of Target has, or since
inception of the Target has had, any interest in any property (whether real,
personal, or mixed and whether tangible or intangible), used in or pertaining to
the Target's business.  No Related Person of Target is, or since inception of
the Target has owned (of record or as a beneficial owner) an equity interest or
any other financial or profit interest in, a Person that has (i) had business
dealings or a material financial interest in any transaction with Target, or
(ii) engaged in competition with Target with respect to any line of the products
or services of Target (a "Competing Business") in any market presently served by
Target except for less than one percent of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market.  Except as set forth in Schedule 3.20, no Related
Person of Target is a party to any Contract with, or has any claim or right
against, Target.

 
-15-

--------------------------------------------------------------------------------

 
 
3.21 Brokers' Fees.
 
Other than as set forth in Schedule 3.21, Target has no liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement.
 
3.22 Tax Treatment.
 
Neither the Target nor any of its Affiliates has taken or agreed to take any
action, or is aware of any fact or circumstance, that would prevent the Merger
from qualifying as a non-taxable contribution within the meaning of Section 351
of the Code (a "351 Transaction") or a comparable provision to permit a tax free
reorganization under the Code if Target qualifies as a Subchapter S Corporation.
 
3.23 Disclosure.
 
(a) No representation or warranty of Target in this Agreement omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances in which they were made, not misleading.
 
(b) No notice given pursuant to Section 9.8 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.
 
4.  
REPRESENTATIONS AND WARRANTIES OF THE BUYER AND THE TRANSITORY SUBSIDIARY AND
THE BUYER OFFICER

 
The Buyer, the Transitory Subsidiary and the Buyer Officer, severally and not
jointly, each represent and warrant to the Target that the statements contained
in this Section 4 are correct and complete as of the date of this Agreement and
will be correct and complete (as though made then and as though the Closing Date
were substituted for the date of this Agreement throughout this Section 4),
except as set forth in the Disclosure Schedule.  The Disclosure Schedule will be
arranged in paragraphs corresponding to the numbered and lettered paragraphs
contained in this Section 4:
 
4.1 Organization; Organizational Documents.
 
The Buyer and the Transitory Subsidiary, are, and will as of the Closing Date
be, corporations or limited liability companies duly organized, validly
existing, and in good standing under the laws of the jurisdiction of their
respective incorporation or organization and having the requisite corporate
power and authority and all necessary governmental approvals to own, lease and
operate their properties and to carry on their businesses as they are now being
conducted. Buyer has heretofore furnished to the Company a complete and correct
copy of the Organizational Documents of Buyer and the Organizational Documents
of the Transitory Subsidiary, each as amended to date. Such Organizational
Documents are in full force and effect. Neither Buyer nor the Transitory
Subsidiary is in violation of any of the provisions of its Organizational
Documents.
 
4.2 No Brokers' Fees.
 
Neither the Buyer nor the Transitory Subsidiary have any liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement for which the Target could
become liable or obligated.
 
4.3  Buyer's Securities.
 
(a) The entire authorized capital stock of the Buyer consists of 560,000,000
Buyer shares, par value $.0001 per share, of which 80,000,000 are designated as
Buyer Preferred Shares and 480,000,000 are designated as Buyer Shares, of which
11,200,224 Buyer Shares and no Buyer Preferred Shares are issued and
outstanding, and any that are held in treasury as of the date of execution of
this Agreement will, prior to the Closing, be restored to the status of
authorized but unissued shares;
 
(b) Schedule 4.3 sets forth a complete and accurate list of all shareholders of
record of Buyer, indicating the number of Buyer Shares held by each shareholder;
 
(c)  all of the issued and outstanding Buyer Shares have been duly authorized
and are validly issued, fully paid, and non-assessable;
 
 
-16-

--------------------------------------------------------------------------------

 
 
(d) the Buyer Securities to be delivered at Closing pursuant to Section 2 have
been duly authorized and are validly issued, fully paid, and non-assessable;
 
(e) Buyer only has one class of common stock which is not divided into series,
and the Buyer Securities to be delivered at the Closing to the Target
Securityholders will represent not less than eighty-three and two-tenths of a
percent (83.2%) of the outstanding Buyer Securities, on a fully diluted basis,
as of the Closing Date, and will be duly authorized, validly issued, fully paid
and non-assessable and not subject to preemptive rights created by statute, the
Buyer's Organizational Documents or any agreement to which the Buyer is a party
or is bound.
 
(f) except as may be disclosed in Schedule 4.3, there are no outstanding or
authorized options, warrants, phantom stock, profit participation, purchase
rights, subscription rights, conversion rights, exchange rights or contracts or
commitments that could require Buyer to issue, sell, or otherwise cause to
become outstanding any of its capital stock, and there are no outstanding
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to Buyer (collectively, "Buyer Derivative Securities");
 
(g) as of the Closing, there shall be no issued Buyer Derivative Securities
outstanding.
 
4.4 Limited Business Conducted.
 
Except for activities connected with seeking potential merger candidates, Buyer
has since inception on September 19, 2001 conducted no business, sales or
marketing activities nor generated any revenue. Transitory Subsidiary has
conducted no business since its formation. Transitory Subsidiary is a direct,
wholly owned subsidiary of Buyer, was formed solely for the purpose of engaging
in the transactions contemplated by this Agreement, has engaged in no other
business activities and has conducted its operations only as contemplated by
this Agreement.
 
4.5 Undisclosed Liabilities.
 
Neither Buyer nor Transitory Subsidiary will have any liability (whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due)
as of the Closing.
 
4.6 Authorization of Transaction.
 
               The Buyer and the Transitory Subsidiary have full power and
authority (including full corporate power and authority) to execute and deliver
this Agreement and to perform their respective obligations hereunder. The
execution and delivery of this Agreement by Buyer and Transitory Subsidiary and
the consummation by Buyer and Transitory Subsidiary of the Merger have been duly
and validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of Buyer and Transitory Subsidiary are necessary to
authorize this Agreement or to consummate the Merger (other than, with respect
to the Merger, the filing and recordation of the Articles of Merger). This
Agreement constitutes the valid and legally binding obligation of the Buyer and
the Transitory Subsidiary, enforceable in accordance with its terms and
conditions.
 
4.7 Disclosure.
 
Any filing made by Buyer with the SEC prior to the Effective Date regarding the
Merger will comply with the Securities Act and Securities Exchange Act, as
applicable, in all material respects.  Such disclosures will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they will be made, not misleading; provided, however, that the Buyer
and the Transitory Subsidiary make no representation or warranty with respect to
any information that the Target will supply specifically for use in any SEC
filings.
 
4.8 Filings with the SEC.
 
(a) Buyer has delivered or otherwise made available to Target true and complete
copies of (i) the Buyer's annual report on Form 10-K for its fiscal year ended
December 31, 2011, (ii) its proxy or information statements relating to meetings
of, or actions taken without a meeting by, the shareholders of the Buyer held
since January 1, 2008, and (iii) all of its other reports, statements, schedules
and registration statements (and all exhibits, attachments, schedules and
appendixes filed with the foregoing) filed with the SEC since January 1, 2008
and prior to the Effective Date (the documents referred to in this Section 4.8,
collectively, the "Buyer SEC Documents").  Except as disclosed in Schedule 4.8,
prior to the Effective Date, the Buyer and Buyer's officers and directors have
timely filed all forms, reports and documents required to be filed by the Buyer
pursuant to any relevant securities statutes, regulations and rules.  None of
the Buyer's Subsidiaries is subject to the periodic reporting requirements of
the Securities Exchange Act or is otherwise required to file any forms, reports
or registration statements with the SEC, any state or local securities
regulatory agency.

 
-17-

--------------------------------------------------------------------------------

 
 
(b) As of its filing date, each Buyer SEC Document complied, and each such Buyer
SEC Document filed subsequent to the date hereof will comply, as to form in all
material respects with the applicable requirements of the Securities Act and the
Securities Exchange Act, as the case may be.
 
(c) As of its filing date (or, if amended or superseded by a filing prior to the
date hereof, on the date of such filing), each Buyer SEC Document filed did not,
and each such Buyer SEC Document filed subsequent to the date hereof and prior
to the Closing Date will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.
 
4.9 Financial Statements.
 
The Buyer has filed a Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2011 and an Annual Report on Form 10-K for the fiscal year ended
December 31, 2011 (the "Most Recent Fiscal Year End").  The financial statements
included in or incorporated by reference into these Buyer SEC Documents
(including the related notes and schedules) have been prepared in accordance
with GAAP applied on a consistent basis throughout the periods covered thereby
and present fairly the financial condition of the Buyer as of the indicated
dates and the results of operations of the Buyer for the indicated periods;
provided, however, that the interim statements are subject to normal year-end
adjustments.
 
4.10 Books and Records.
 
The books and records of the Buyer, in all material respects, (i) have been
maintained in accordance with good business practices on a basis consistent with
prior years, (ii) state in reasonable detail the material transactions and
dispositions of the assets of the Buyer and (iii) accurately and fairly reflect
the basis for the consolidated financial statements of the Buyer filed with the
Buyer SEC Documents.  The Buyer has (i) designed and maintains disclosure
controls and procedures (as defined in the Securities Exchange Act) to ensure
that material information relating to the Buyer is made known to management of
the Buyer by others within those entities, in a timely manner, and that no
changes are required at this time, and (ii) designed and maintains a system of
internal control over financial reporting sufficient to provide reasonable
assurances regarding the reliability of financial reporting and the preparation
of financial statements, including that (A) transactions are executed in
accordance with management's general or specific authorization; and (B)
transactions are recorded as necessary (x) to permit preparation of consolidated
financial statements in conformity with GAAP and (y) to maintain accountability
of the assets of the Buyer.  The management of the Buyer has disclosed, based on
its most recent evaluation, to the Buyer's auditors and the Buyer's Board of
Directors (i) all significant deficiencies in the design or operation of
internal controls which could adversely affect the Buyer's ability to record,
process, summarize and report financial data and have identified for the Buyer's
auditors any material weaknesses in internal controls and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Buyer's internal controls. A summary of any such
disclosure made by management to the Buyer's auditors and Board is set forth on
Schedule 4.10.  There have been no significant changes in the Buyer's internal
controls or in other factors that could significantly affect the Buyer's
internal controls, or any significant deficiencies or material weaknesses in
such internal controls requiring corrective actions.
 
4.11 No Contravention.
 
Neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) conflict with or violate the
Organizational Documents of either Buyer or Transitory Subsidiary, (ii) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which either the Buyer or the Transitory Subsidiary is
subject or any provision of the Organizational Documents of either the Buyer or
the Transitory Subsidiary or (iii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which either the Buyer or the Transitory Subsidiary is a party or by which it
is bound or to which any of its assets is subject. Other than in connection with
the provisions of the Nevada Business Corporation Act, the Nevada Limited
Liability Company Act, the Securities Exchange Act, the Securities Act, and the
state securities laws, neither the Buyer nor the Transitory Subsidiary needs to
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement.

 
-18-

--------------------------------------------------------------------------------

 

4.12 Reporting Company Status; FINRA Compliance.
 
Buyer files reports with the SEC pursuant to Section 12(g) of the Securities
Exchange Act.  The Buyer has duly filed all material and documents required to
be filed pursuant to all reporting obligations under either Section 13(a) or
12(g) of the Exchange Act prior to the Effective Date.  Buyer has complied with
the reporting requirements of FINRA to have its common stock quoted on the
Over-the-Counter Bulletin Board ("Bulletin Board"), and Buyer's common stock is
listed and traded on the Bulletin Board under the symbol "NBMF".  Buyer has not
received any written notice from FINRA pertaining to any violation, breach,
default, or compliance issue with the reporting requirements of FINRA.
 
4.13 No Injunctions.
 
               Neither Buyer, nor any of its present officers or present
directors have, during the past ten (10) years, been the subject of any
injunction, cease and desist order, assurance of discontinuance, suspension or
restraining order, revocation or suspension of a license to practice a trade,
occupation or profession, denial of an application to obtain or renew same, any
stipulation or consent to desist from any act or practice, any disciplinary
action by any court or administrative agency, nor has Buyer or any of its
present officers or present directors knowingly violated any state or federal
laws regulating the offering and sale of securities.
 
4.14 Antitakeover Statutes and Rights Agreement; Dissenters Rights.
 
The provisions of Sections 78.378 – 78.3793 and 78.411 – 78.444 of the Nevada
Business Corporation Act do not apply to this Agreement, the Merger, or any of
the transactions contemplated hereby and no other antitakeover or similar
statute or regulation applies or purports to apply to any such transactions.  No
other "control share acquisition," "fair price," "moratorium" or other
antitakeover laws or regulations enacted under U.S. state or federal laws apply
to this Agreement, the Merger, or any of the transactions contemplated
hereby.  In addition, there are no available dissenters or appraisal rights for
Buyer Security holders for the Merger or the transactions contemplated by this
Agreement.
 
4.15 Absence of Certain Changes.
 
Since the Most Recent Fiscal Year End, Buyer has conducted no operations and,
except as disclosed to the Target in writing prior to the date hereof, there has
not been:
 
(a) any event, occurrence, development or state of circumstances or facts that
has had or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Buyer;
 
(b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of Buyer, or any
repurchase, redemption or other acquisition by Buyer of any outstanding shares
of capital stock or other securities of, or other ownership interests in, Buyer;
 
(c) any split, combination or reclassification of any capital stock of the Buyer
or any issuance or the authorization of any issuance of any securities of the
Buyer;
 
(d) any amendment of any material term of any outstanding security of Buyer;
 
(e) any change in any method of accounting or accounting principles or practice
by Buyer, except for any such change required by reason of a concurrent change
in GAAP or Regulation S-X under the Securities Exchange Act; or
 
(f) any contract, agreement, arrangement or understanding by Buyer to do any of
the things described in the preceding clauses (a) through (e).
 
4.16 Compliance with Laws and Court Orders.
 
               Buyer is and has been in compliance with, and is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of, any applicable law, rule, regulation,
judgment, injunction, order or decree, except for violations that would not
reasonably be expected to be material to Buyer.
 
4.17 Tax Treatment.
 
Neither Buyer nor any of its Affiliates has taken or agreed to take any action,
or is aware of any fact or circumstance, that would prevent the Merger from
qualifying as a 351 Transaction or if Target qualifies for treatment as a
Subchapter S Corporation, then as a tax free reorganization with Section 368 of
the Code.
 
 
-19-

--------------------------------------------------------------------------------

 
 
4.18 Litigation.
 
               Except as set forth in Schedule 4.18, there is no action, suit,
investigation or proceeding (or any basis therefore) pending against, or
threatened against or affecting, Buyer, any present or former officer, director
or employee of Buyer or any Person for whom Buyer may be liable or any of its
properties before any court or arbitrator or before or by any governmental body,
agency or official, domestic, foreign or supranational, that, if determined or
resolved adversely in accordance with the plaintiff's demands, would reasonably
be expected to be material to Buyer or that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the Merger or any of the other
transactions contemplated hereby.
 
4.19 Agreements, Contracts and Commitments.
 
               Neither Buyer nor any other party to a Buyer Contract (as defined
below) is in breach, violation or default under, and Buyer has not received
written notice that it has breached, violated or defaulted under, any of the
terms or conditions of any of the agreements, contracts or commitments to which
Buyer is a party or by which they are bound (any such agreement, contract or
commitment, a "Buyer Contract"), except for breaches, violations or defaults
that, individually or in the aggregate, would not reasonably be expected to have
a material adverse effect on Buyer.
 
4.20 Taxes.
 
(a) The Buyer has filed or caused to be filed (on a timely basis since inception
of the Buyer) all Tax Returns that are or were required to be filed by or with
respect to it, either separately or as a member of a group of companies,
pursuant to applicable Legal Requirements.  Buyer has delivered to Target copies
of all such Tax Returns filed since inception of the Buyer.  The Buyer has paid
all taxes that have become due pursuant to those Tax Returns or otherwise, or
pursuant to any assessment received by Buyer, except such taxes, if any, as are
listed in Schedule 4.20 and are being contested in good faith and as to which
adequate reserves have been provided in the Buyer financial statements included
in the Buyer SEC Documents.
 
(b) The charges, accruals, and reserves with respect to taxes on the books of
Buyer are adequate and are at least equal to Buyer's liability for taxes, other
than the penalties set forth on Schedule 4.20, which if assessed against Buyer
following the Closing shall be the sole responsibility of the Buyer Officer to
pay in full.  All taxes that Buyer is or was required by Legal Requirements to
withhold or collect have been duly withheld or collected and, to the extent
required, have been paid to the proper Governmental Body or other Person.
 
(c) All Tax Returns filed by (or that include on a consolidated basis) Buyer are
true, correct, and complete.  There is no tax sharing agreement that will
require any payment by Buyer after the date of this Agreement.
 
4.21 Relationships With Related Persons.
 
Except as set forth in Schedule 4.21, no Related Person of Buyer has, or since
inception of the Buyer has had, any interest in any property (whether real,
personal, or mixed and whether tangible or intangible), used in or pertaining to
the Buyer's business.  No Related Person of Buyer is, or since inception of the
Buyer has owned (of record or as a beneficial owner) an equity interest or any
other financial or profit interest in, a Person that has (i) had business
dealings or a material financial interest in any transaction with Buyer or is
owned by Buyer, or (ii) engaged in competition with Buyer with respect to any
line of the products or services of Buyer (a "Buyer Competing Business") in any
market presently served by Buyer except for less than one percent of the
outstanding capital stock of any Buyer Competing Business that is publicly
traded on any recognized exchange or in the over-the-counter market.  Except as
set forth in Schedule 4.21, no Related Person of Buyer is a party to any
Contract with, or has any claim or right against, Buyer.
 
4.22 Disclosure.
 
(a) No representation or warranty of Buyer, Transitory Subsidiary or the Buyer
Officer in this Agreement omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.
 
 
(b) No notice given pursuant to Section 9.8 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.

 
-20-

--------------------------------------------------------------------------------

 
 
5.  
COVENANTS

 
The Parties agree as follows with respect to the period from and after the
execution of this Agreement.
 
5.1  General.
 
Each of the Parties will use its best efforts to take all action and to do all
things necessary in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
closing conditions set forth in Section 6 below).
 
5.2 Notices and Consents.
 
The Target will give any notices to third parties, and will use its best efforts
to obtain any third party consents, that the Buyer may request in connection
with the matters referred to in Section 3.4 above.
 
5.3 Regulatory Matters and Approvals.
 
Each of the Parties will give any notices to, make any filings with, and use its
best efforts to obtain any authorizations, consents, and approvals of
governments and governmental agencies in connection with the matters referred to
in Section 3.4 and Section 4.11 above. Without limiting the generality of the
foregoing:
 
(a) Securities Act, Securities Exchange Act, and State Securities Laws.  Buyer
and the Target will mutually prepare and file with the SEC any filings required
under the Securities Exchange Act relating to the Merger.  The filing Party in
each instance will use its best efforts to respond to the comments of the SEC
thereon and will make any further filings (including amendments and supplements)
in connection therewith that may be necessary.  The Buyer will provide the
Target, and the Target will provide the Buyer, with whatever information and
assistance in connection with the foregoing filings that the filing Party may
request.  The Target will take all actions that may be necessary under state
securities laws in connection with the offering and issuance of the Buyer
Securities.
 
(b)   Target Special Meeting.  The Target will obtain the Requisite Member
Approval on the adoption of this Agreement and the approval of the Merger in
accordance with the Nevada Limited Liability Company Act, concurrent with the
execution of this Agreement.  
 
(c) Buyer Special Board Meeting.  The Buyer will call a special meeting of its
Board of Directors, or if permitted will obtain a Consent in Lieu of Meeting, as
soon as practicable to approve this Agreement and the Merger.
 
(d) Blue Sky Laws.  Target shall comply with all applicable state securities
laws relating to the distribution of Buyer Securities to holders of Target
Securities pursuant to this Agreement.
 
5.4 Operation of Business.
 
Neither the Target, nor the Buyer nor their Subsidiaries shall engage in any
practice, take any action, or enter into any transaction outside the Ordinary
Course of Business other than Target shall be permitted to take the actions set
forth in Sections 5.4(b) (c), and (d) below which are prohibited for Buyer or
its Subsidiaries to take.  Without limiting the generality of the foregoing:
 
(a) other than revisions to the Operating Agreement required by the Code for
proper tax allocations  and as set forth in this Agreement, neither the Target
nor the Buyer nor their Subsidiaries will authorize or effect any change in
their Organizational Documents;
 
(b) other than as set forth in this Agreement, neither the Buyer nor its
Subsidiaries will grant any options, warrants, or other rights to purchase or
obtain any of their capital stock or issue, sell, or otherwise dispose of any of
their capital stock (except upon the conversion or exercise of options,
warrants, and other rights currently outstanding);
 
(c) neither Buyer nor their Subsidiaries will declare, set aside, or pay any
dividend or distribution with respect to their capital stock (whether in cash or
in kind), or, other than as set forth in this Agreement, redeem, repurchase, or
otherwise acquire any of their capital stock;
 
 
-21-

--------------------------------------------------------------------------------

 
 
(d) neither the Buyer nor its Subsidiaries will issue any note, bond, or other
debt security or create, incur, assume, or guarantee any indebtedness for
borrowed money or capitalized lease obligation outside the Ordinary Course of
Business;
 
(e) neither the Target nor the Buyer nor their Subsidiaries will impose any
Security Interest upon any of their assets outside the Ordinary Course of
Business;
 
(f) neither the Buyer nor its Subsidiaries will make any capital investment in,
make any loan to, or acquire the securities or assets of any other Person
outside the Ordinary Course of Business; and
 
(g) other than as set forth in this Agreement, neither the Target nor the Buyer
nor their Subsidiaries will commit to any of the foregoing which would be
applicable to such Party.
 
5.5 Full Access.
 
Each of the Parties will (and will cause each of its Subsidiaries to) permit
representatives of the other Party to have full access to all premises,
properties, personnel, books, records (including tax records), contracts, and
documents of or pertaining to it and its Subsidiaries.  Each of the Parties will
treat and hold as such any Confidential Information it receives from the other
Party in the course of the reviews contemplated by this Section 5.5, will not
use any of the Confidential Information except in connection with this
Agreement, and, if this Agreement is terminated for any reason whatsoever,
agrees to return to the other Party all tangible embodiments (and all copies)
thereof which are in its possession as obtained from the other Party.
 
5.6 Notice of Developments.
 
Each Party will give prompt written notice to the others of any material adverse
development causing a breach of any of its own representations and warranties in
Section 3 and Section 4 above.  No disclosure by any Party pursuant to this
Section 5.6, however, shall be deemed to amend or supplement the Disclosure
Schedule or to prevent or cure any misrepresentation, breach of warranty, or
breach of covenant.
 
5.7 Exclusivity.
 
The Target will not solicit, initiate, or encourage the submission of any
proposal or offer from any Person relating to the acquisition of all or
substantially all of the equity or assets of the Target (including any
acquisition structured as a merger, consolidation, or unit exchange); provided,
however, that the Target and its officers will remain free to participate in any
discussions or negotiations regarding, furnish any information with respect to,
assist or participate in, or facilitate in any other manner any effort or
attempt by any Person to do or seek any of the foregoing to the extent their
fiduciary duties may require.  The Target shall notify the Buyer immediately if
any Person makes any proposal, offer, inquiry, or contact with respect to any of
the foregoing.
 
5.8 Obligations of Transitory Subsidiary
 
Buyer shall take all action necessary to cause Transitory Subsidiary to perform
its obligations under this Agreement and to consummate the Merger on the terms
and subject to the conditions set forth in this Agreement.
 
6.  
CONDITIONS TO OBLIGATION TO CLOSE.

 
6.1       Conditions to Obligation of the Buyer and the Transitory Subsidiary.
 
The obligation of the Buyer and the Transitory Subsidiary to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(a) this Agreement and the Merger shall have received the Requisite Member
Approval;
 
(b) the Target shall have procured all of the third party consents specified in
Section 5.2 above;
 
(c) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(d) the Target shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
 
-22-

--------------------------------------------------------------------------------

 

(e) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Target to own the
equity of the Surviving Company and to control the Surviving Company, or (D)
affect adversely the right of the Surviving Company to own its assets and to
operate its businesses (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
(f) Social Bounce, LLC shall be owned 100% by Target;
 
(g) Target shall have delivered to the Buyer and the Transitory Subsidiary
audited financial statements of Target as of December 31, 2011;
 
(h) Target shall have distributed all cash distributions to its members as
required by its Operating Agreement, as amended through the date of Closing
either in the form of cash or notes.
 
(i) the Target shall have delivered to the Buyer and the Transitory Subsidiary a
certificate to the effect that each of the conditions specified above in
Sections 6.1(a)-(h) is satisfied in all respects;
 
(j) all actions to be taken by the Target in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be satisfactory in form and substance to the Buyer and the Transitory
Subsidiary; and
 
(k) the Target shall have diligently prepared and completed a Current Report on
Form 8-K disclosing Buyer's change in shell company status, for filing with the
SEC as required in Section 7.1 below.
 
The Buyer and the Transitory Subsidiary may waive any condition specified in
this Section 6.2 if they execute a writing so stating at or prior to the
Closing.
 
6.2 Conditions to Obligation of the Target.
 
The obligation of the Target to consummate the transactions to be performed by
it in connection with the Closing is subject to satisfaction of the following
conditions:
 
(a) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(b) each of the Buyer and the Transitory Subsidiary shall have performed and
complied with all of its covenants hereunder in all material respects through
the Closing;
 
(c) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Target to own the
equity of the Surviving Company and to control the Surviving Company, or (D)
affect adversely the right of the Surviving Company to own its assets and to
operate its businesses (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
(d) immediately prior to the Closing there shall not be greater than 11,200,224
Buyer Shares, issued and outstanding, no Buyer Derivative Securities
outstanding, and no other Buyer Securities outstanding;
 
(e) Except as shown on Schedule 6.2(e) attached hereto, Buyer shall have no
liabilities or contingent liabilities other than those incurred in the ordinary
course of business as of the Closing Date;
 
(f) Buyer and Buyer's officers and directors shall be current on all filings
with the SEC required under the Securities Exchange Act;
 
 
-23-

--------------------------------------------------------------------------------

 

(g) Buyer shall have filed all Tax Returns that are or were required to be filed
by or with respect to it, either separately or as a member of a group of
companies, pursuant to applicable Legal Requirements, since inception of Buyer;
 
(h) Buyer shall have entered into an Employment Agreement in the form to be
attached as Exhibit B, with these persons set forth on Schedule 6.2(h) attached
hereto;
 
(i) The Buyer and the Transitory Subsidiary shall each have delivered to the
Target a certificate to the effect that each of the conditions specified above
in Sections 6.2(a)-(h) is satisfied in all respects;
 
(j) this Agreement and the Merger shall have received the Requisite Member
Approval;
 
(k) the Target shall have received the resignations, effective as of the
Closing, of each director and officer of Buyer and each manager and officer of
the Transitory Subsidiary; and
 
(l) all actions to be taken by the Buyer and the Transitory Subsidiary in
connection with consummation of the transactions contemplated hereby and all
certificates, instruments, and other documents required to effect the
transactions contemplated hereby will be satisfactory in form and substance to
the Target.
 
The Target may waive any condition specified in this Section 6.2 if it executes
a writing so stating at or prior to the Closing.
 
7.  
POST CLOSING OBLIGATIONS

 
7.1 SEC Filing on Form 8K.
 
                      The Target shall file the Current Report described in
Section 6.1(j) not later than four (4) business days after the Closing. Buyer
shall furnish all information concerning Buyer as Target may reasonably request
in connection with the preparation of the Current Report.  Target and Buyer each
represent that the information supplied by each of them for inclusion in the
Current Report shall not contain any untrue statement of a material fact or fail
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
7.2 Indemnification.
 
The Buyer Officer agrees to indemnify and hold Target and its Manager and
members harmless against all claims, losses, liabilities, damages, deficiencies,
costs and expenses, including reasonable attorneys' fees and expenses of
investigation (hereinafter individually a "Loss" and collectively "Losses")
incurred by Target and its Manager and members directly or indirectly as a
result of (i) any inaccuracy or breach of a representation or warranty of the
Buyer or Buyer Officer contained in this Agreement, (ii) any failure of Buyer or
Buyer Officer to perform or comply with any covenant contained in this
Agreement, or (iii) any failure of Buyer to comply with all Legal Requirements
in connection with Buyer's offerings of securities prior to the Closing Date.
The representations, warranties and covenants made by the Buyer and the Buyer
Officer in this Agreement shall survive for a period expiring on the date that
is twelve (12) months following the Closing (the "Survival Date") and any action
for a breach of the Buyer's or the Buyer Officer' representations or warranties,
the failure of the Buyer or the Buyer Officer to comply with a covenant
hereunder or any Loss under this Section 7.2 must be made and filed by the
Survival Date.  Any claim for a breach of the Buyer's or the Buyer Officer's
representations or warranties, the failure of the Buyer or the Buyer Officer to
comply with a covenant hereunder or any Loss under this Section 7.2 which is not
made and filed by an Indemnitee prior to the Survival Date shall, from and after
the Survival Date, be deemed to have been waived by such Indemnitee and rendered
null and void and of no further force and effect.  The Buyer Officer shall not
be liable under this Section 7.2 for any Loss unless and until the cumulative
Losses in respect of claims exceeds $25,000.
 
7.3 Indemnity Procedure.
 
Within 15 days after service upon an indemnified party of a summons or other
first legal process in connection with the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; the omission to notify the indemnifying
party will relieve it from any liability which it may have to any indemnified
party under this Section (but not otherwise) if the indemnifying party proves
that it has been materially prejudiced by such omission.  In case any such
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, similarly notified, to assume the defense thereof,
with counsel satisfactory to such indemnified party, and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation.

 
-24-

--------------------------------------------------------------------------------

 
 
7.4 Warranty of No Claims.
 
Buyer hereby represents and warrants, that to the best of its Knowledge, there
is no known past condition or set of facts relating to the executive officers
and directors of Buyer which will give rise to any claims, demands, obligations,
actions or causes of action, of any nature whatsoever, which a party may now
have, or which may hereafter accrue or otherwise be acquired, arising out of
tort, contract, securities, or other theories of liability related to the duties
and obligations imposed upon the executive officers and directors of Buyer.
 
7.5 Registration of Shares.
 
Buyer will, within six (6) months after the Closing, have prepared and will use
its best efforts to file with the SEC a registration statement and take all
necessary and appropriate action thereafter to cause to be registered for resale
under the Securities Act all restricted shares of Buyer, including those issued
to the Target Securityholders as part of the Merger.
 
8.  
TERMINATION

 
8.1 Termination of Agreement.
 
Any of the Parties may terminate this Agreement with the prior authorization of
its board of directors (whether before or after shareholder approval in the case
of Buyer) or its members or manager, as applicable (whether before or after
member approval in the case of Target or the Transitory Subsidiary) as provided
below:
 
(a) the Parties may terminate this Agreement by mutual written consent at any
time prior to the Effective Time;
 
(b) the Buyer and the Transitory Subsidiary may terminate this Agreement by
giving written notice to the Target at any time prior to the Effective Time (A)
in the event the Target has breached any material representation, warranty, or
covenant contained in this Agreement in any material respect, the Buyer or the
Transitory Subsidiary has notified the Target of the breach, and the breach has
continued without cure for a period of 30 days after the notice of breach or (B)
if the Closing shall not have occurred on or before June 30, 2012, by reason of
the failure of any condition precedent under Section 6.1 hereof (unless the
failure results primarily from the Buyer or the Transitory Subsidiary breaching
any representation, warranty, or covenant contained in this Agreement); or
 
(c) the Target may terminate this Agreement by giving written notice to the
Buyer and the Transitory Subsidiary at any time prior to the Effective Time (A)
in the event the Buyer or the Transitory Subsidiary has breached any material
representation, warranty, or covenant contained in this Agreement in any
material respect, the Target has notified the Buyer and the Transitory
Subsidiary of the breach, and the breach has continued without cure for a period
of 30 days after the notice of breach or (B) if the Closing shall not have
occurred on or before June 30, 2012, by reason of the failure of any condition
precedent under Section 6.2 hereof (unless the failure results primarily from
the Target breaching any representation, warranty, or covenant contained in this
Agreement).
 
8.2 Effect of Termination.
 
If any Party terminates this Agreement pursuant to Section 8.1 above, all rights
and obligations of the Parties hereunder shall terminate without any liability
of any Party to any other Party (except for any liability of any Party then in
breach).
 
9.  
MISCELLANEOUS

 
9.1 Survival.
 
Each of the representations, warranties, and covenants of the Parties shall
survive the Effective Time by two years.
 
9.2 Press Releases and Public Announcements.
 
No Party shall issue any press release or make any public announcement relating
to the subject matter of this Agreement without the prior written approval of
the other Parties; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities (in which
case the disclosing Party will use its best efforts to advise the other Party
prior to making the disclosure).
 
 
-25-

--------------------------------------------------------------------------------

 
        9.3 No Third-Party Beneficiaries.
 
This Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns;
provided, however, that the provisions in Section 2 above concerning payment of
the Merger Consideration are intended for the benefit of the Target
Securityholders.
 
9.4 Entire Agreement.
 
This Agreement (including the documents referred to herein) constitutes the
entire agreement among the Parties and supersedes any prior understandings,
agreements, or representations by or among the Parties, written or oral, to the
extent they related in any way to the subject matter hereof.
 
9.5 Succession and Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. No Party may
assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Parties.
 
9.6 Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument.
 
9.7 Headings.
 
The section headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.
 
9.8 Notices.
 
All notices, requests, demands, claims, and other communications hereunder will
be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given if (and then two business days after) it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth below (or as such other
address for a party as shall be specified in a notice given in accordance with
this Section 9.8):
 

If to the Target:   XHIBIT, LLC     80 E. Rio Salado Parkway, Suite 115    
Tempe, AZ 85281     Attn: Chris Richarde, CEO      
Copy to:
 
 
 
 
Stephen R. Boatwright, Esq.
Keller Rohrback, PLC
3101 North Central Avenue, Suite 1400
Phoenix, Arizona 85012-2600
     
If to the Buyer:
 
 
 
 
NB Manufacturing, Inc.
3410 W. Glendale Ave, Suite D
Phoenix, AZ 85051
Attn: Derold L. Kelley
     
 Copy to:
 
 
 
 
Stephen T. Meadow, Esq.
Firetag, Stoss & Dowdell, P.C.
1747 E. Morten Avenue, Suite 107
Phoenix, AZ 85020
     
 If to the Transitory Subsidiary:
 
 
 
 
NB Manufacturing Subsidiary, LLC
3410 W. Glendale Ave, Suite D
Phoenix, AZ 85051
Attn: Derold L. Kelley
     
 Copy to:
 
 
 
 
Stephen T. Meadow, Esq.
Firetag, Stoss & Dowdell, P.C.
1747 E. Morten Avenue, Suite 107
Phoenix, AZ 85020

 
-26-

--------------------------------------------------------------------------------

 
 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
9.9 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Arizona  without giving effect to any choice or
conflict of law provision or rule (whether of the State of Arizona  or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Arizona. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any
Arizona state or federal court. The Parties hereto hereby (a) submit to the
exclusive jurisdiction of any Arizona state or federal court for the purpose of
any action arising out of or relating to this Agreement brought by any Party
hereto, and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action, any claim that is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the Merger may not be enforced in or by any of the above-named
courts.
 
9.10 Waiver of Jury Trial.
 
Each of the Parties hereto hereby waives to the fullest extent permitted by
applicable law any right it may have a trial by jury with respect to any
litigation directly or indirectly arising out of, under or in connection with
this Agreement or the Merger. Each of the Parties hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (b) acknowledges that it and the other
hereto have been induced to enter into this Agreement and the Merger as
applicable, by, among other things, the mutual waivers and certifications in
this Section 9.10.
 
9.11 Amendments and Waivers.
 
The Parties may mutually amend any provision of this Agreement at any time prior
to the Effective Time with the prior authorization of their respective boards of
directors, managers, and members, as applicable; provided, however, that any
amendment effected subsequent to shareholder or member approval will be subject
to the restrictions contained in the Nevada Limited Liability Company Act and
the Nevada Business Corporation Act.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
9.12 Severability.
 
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.
 
9.13 Expenses.
 
Each of the Parties will bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.
 
9.14 Construction.
 
The Parties have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this
Agreement.  Any reference to any federal, state, local, or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires.  The word "including" shall
mean including without limitation.
 
 
-27-

--------------------------------------------------------------------------------

 
 
9.15 Incorporation of Exhibits and Schedules.
 
The Exhibits and Schedules identified in this Agreement are incorporated herein
by reference and made a part hereof.
 
9.16 Separate Counsel.
 
Each of the Parties warrant and confirm that Keller Rohrback, PLC has only
represented Target in connection with this Agreement and the transactions
referenced herein or contemplated hereby.  Keller Rohrback has not represented
any of the Buyer, Transitory Subsidiary, or the Buyer Officer.  Buyer and
Transitory Subsidiary were represented by Firetag, Stoss & Dowdell, P.C. The
Parties stipulate and agree that, in entering into this Agreement, they have
relied upon the advice and representation of counsel and other advisors selected
by them or have waived the right to do so.  Each of the Buyer, Transitory
Subsidiary and the Buyer Officer particularly stipulate and agree that they and
their counsel and advisors have not received and are not relying on any
representations or warranty from any person or entity retained or employed by
Target in connection with their entry into this Agreement.
 
9.17 Specific Performance
 
The Parties hereto agree that irreparable damage would occur in the event any
provision of this Agreement were not performed in accordance with the terms
hereof and that the Parties shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or equity.
 
 
-28-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
 

  NB MANUFACTURING, INC.           By: /s/ Derold L. Kelley     Derold L.
Kelley, CEO                 NB MANUFACTURING SUBSIDIARY, LLC         By: /s/
Derold L. Kelley     Derold L. Kelley, Manager                 XHIBIT, LLC      
    By: /s/ Chris Richarde     Chris Richarde, CEO of the Manager              
  BUYER OFFICER on his own behalf as an individual         /s/ Derold L. Kelley
    Derold L. Kelley  

 